CRAWLEY, Judge.
In June 1994, Roslyn D. Foster sued Po Folks Restaurant, alleging that the restaurant had negligently inflicted emotional distress on her by serving her food that contained a worm. The Supreme Court transferred this appeal to this court pursuant to Ala.Code 1975, § 12-2-7(6). Our supreme court has held: “There is no cause of action for the negligent infliction of emotional distress.” Allen v. Walker, 569 So.2d 350, 352 (Ala.1990) (emphasis in original). See also Gideon v. Norfolk Southern Corp., 633 So.2d 453 (Ala.1994). Therefore, we affirm the trial court’s entry of summary judgment for Po Folks.
AFFIRMED.
THIGPEN, YATES, and MONROE, JJ., concur.
ROBERTSON, P.J., dissents.